Citation Nr: 0117991	
Decision Date: 07/09/01    Archive Date: 07/16/01

DOCKET NO.  97-04 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 1991) for a urinary 
tract disorder, including carcinoma of the bladder, based on 
VA hospitalization in February 1983.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Schlosser, Counsel


INTRODUCTION

The veteran had active military service from October 1944 to 
July 1946.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a February 1996 rating 
decision in which the RO denied compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 for a urinary tract 
disorder, including carcinoma of the bladder, as a result of 
VA hospitalization in February 1983.  The case was remanded 
by the Board in September 1998 for evidentiary development.  
The veteran was afforded a hearing at the RO before a local 
hearing officer in January 2000.  His claim was again denied 
by the RO as reflected in an April 2000 decision.  The case 
has now been returned to the Board for further appellate 
consideration.


REMAND

The veteran contends that he has had urinary problems since 
undergoing a cardiac catheterization at a VA medical center 
in February 1983.  He claims that the dye used during this 
procedure caused an allergic reaction that resulted in 
chronic urinary retention.  He maintains that this also 
resulted in his developing cancer of the bladder.

The issue of entitlement to compensation benefits under 
38 U.S.C.A. § 1151 was referred to the RO for initial 
consideration in a September 1991 Board decision.  Following 
the decision of the Court in Gardner v. Derwinski, 1 Vet. 
App. 584 (1991), the RO denied the veteran's claim under 
38 U.S.C.A. § 1151 in a February 1996 rating decision.  The 
provisions of 38 C.F.R. § 3.358(c)(3), formerly required that 
in order for compensation to be payable under 38 U.S.C.A. 
§ 1151, there had to be a showing that additional disability 
resulted from VA medical treatment, including surgery, and 
that such additional disability was the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instances of indicated fault on the part 
of VA.  In Gardner, supra, the United States Court of Appeals 
for Veterans Claims (Court) invalidated the requirement of 
fault contained in 38 C.F.R. § 3.358(c)(3).  The provisions 
of 38 C.F.R. § 3.358, excluding section (c)(3), remained 
valid.  This decision was ultimately affirmed by the United 
States Supreme Court  in Brown v. Gardner, 115 S.Ct. 552 
(1994).  The Court's decision in the Gardner case applies to 
all claims for 1151 benefits filed prior to October 1, 1997.

The provisions of 38 U.S.C.A. § 1151 were amended effective 
October 1, 1997, to re-impose the requirement that additional 
disability be the result of carelessness, negligence, lack of 
proper skill, error in judgment or similar fault on the part 
of VA in furnishing care, or an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151(a)(1)(A)(B) (West Supp. 
1997).  However, as noted above, the veteran's claim was 
received prior to the change in the law.  As such, 
consideration of his claim is based on the old law 
(consistent with the holding of the Court in Gardner) and 
does not require a finding of fault on the part of VA.

Under the pre-October 1997 law, 38 U.S.C.A. § 1151 provides 
that where any veteran shall have suffered an injury, or an 
aggravation of an injury, as the result of hospitalization, 
medical or surgical treatment, not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability or death, 
compensation shall be awarded in the same manner as if such 
disability or death were service connected.

38 C.F.R. § 3.358, the regulation implementing that statute, 
provides, in pertinent part, that in determining if 
additional disability exists, the beneficiary's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury.  As applied to medical or surgical treatment, the 
physical condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve.  Compensation will 
not be payable for the continuance or natural progress of 
disease or injuries for which the hospitalization, etc., was 
authorized.  In determining whether such additional 
disability resulted from a disease or injury or an 
aggravation of an existing disease or injury suffered as a 
result of hospitalization, medical or surgical treatment, it 
will be necessary to show that the additional disability is 
actually the result of such disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincidental therewith.  38 C.F.R. § 3.358 (b).  After the 
Gardner case, and prior to October 1, 1997, 38 C.F.R. § 3.358 
(c) (3) provided that compensation is not payable for the 
necessary consequences of medical or surgical treatment or 
examination properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative. "Necessary consequences" are 
those which are certain to result from, or were intended to 
result from, the examination or medical or surgical treatment 
administered.

As a preliminary matter, the Board also notes that, during 
the course of the veteran's appeal, the Veterans Claims 
Assistance Act of 2000 was signed into law.  This act 
introduced several fundamental changes into VA's adjudication 
process.  Specifically, the act eliminated the requirement 
under 38 U.S.C.A. § 5107 (West 1991 & Supp. 2000), that a 
person submitting a claim for benefits produce evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded in order to 
receive assistance in the development of his/her claim; 
rather, under the provisions of the new statute, 38 U.S.C.A. 
§ 5103A, the Secretary is required to make all reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits, to include obtaining 
records and providing a medical examination, except when no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.

The veteran was hospitalized at a VA medical center from 
February 6, 1983, to February 23, 1983.  His medical history 
was reported to include a transurethral resection of the 
prostate in 1978.  Following cardiac catheterization during 
the February 1983 hospitalization, the veteran had problems 
voiding and needed to be "straight cathed" to relieve 
bladder distention.  A urology consult concluded that he had 
injury to his bladder secondary to bladder distention.  It 
was recommended that the veteran self-catheterize himself for 
several weeks to see if the problem would resolve.  There was 
a report of a urology consultation on February 14, 1983, that 
referenced the veteran being 30 months post transurethral 
resection of the prostate at another VA medical center.  It 
was indicated that the veteran had experienced good voiding 
since that time.  He had undergone a cardiac catheterization 
under atropine medication; urinary retention post-cardiac 
catheterization was 100 c.c.s.  The physical examination 
revealed a small anodular prostate.  The impression was 
anticholinergic suppression and distressor stretch injury.  
It was indicated that this condition would improve with time.

At the time of the September 1998 Board remand, the claims 
folder did not contain the complete clinical records for the 
February 1983 hospitalization of the veteran at issue in this 
appeal.  The case was remanded to obtain the complete 
clinical records of the February 1983 hospitalization, and to 
obtain a medical opinion following VA examination.

Subsequent to the September 1998 remand, the RO failed to 
obtain the complete records of the February 1983 
hospitalization from February 6, 1983, to February 23, 1983, 
and have them associated with the claims folder.

The veteran was seen for a VA genitourinary examination in 
April 1999.  Following examination of the veteran and review 
of the entire claims folder, the VA examiner provided the 
following responses to the specific questions posed in the 
September 1998 remand order.  (1) The veteran had benign 
prostatic hypertrophy that had been treated with a TURP and a 
large capacity bladder.  (2) The combined effects of the 
Atropine and contrast dye used during the cardiac 
catheterization caused an acute bladder stretch injury that 
resolved by March 1983.  (3) The Atropine and the contrast 
dye used in the cardiac catheterization were not intended to, 
nor did they, cause any chronic urinary tract condition, 
including bladder cancer.

In correspondence of August 1999, the veteran took issue with 
the conclusions contained in the report of VA examination in 
April 1999 on the basis that the individual who examined the 
veteran was a nurse practitioner and not a medical doctor 
qualified to make such findings.  Appellate review of the 
claims folder does not reveal that the veteran was mistaken.  
A June 2001 report of contact in the claims folder indicates 
that the individual who examined the veteran in April 1999 
was, in fact, a physician assistant and was NOT a medical 
doctor.  While there may be some examinations which would 
allow for a finding of sufficient compliance when conducted 
by a physician assistant, the nature of the medical opinion 
requested in this case requires the expertise of a medical 
doctor.  The Board cannot rely on the conclusions of a 
physician assistant under the facts of this case which 
involve a complex set of diagnostic facts to work through in 
reaching a medical opinion.  The September 1998 Board remand 
requested that the veteran be examined by a urologist.  Where 
the remand orders of the Board are not complied with, the 
Board errs in failing to insure compliance.  Stegall v. West, 
11 Vet. App. 268 (1998).  For this reason, the case must be 
remanded for further VA examination of the veteran by a 
medical doctor specializing in urology.

The veteran is hereby notified that a failure to report for 
any scheduled examination, without good cause, could well 
result in the denial of the claim.  See 38 C.F.R. § 3.655 
(2000).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.

Based on the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should obtain the complete 
original hospital clinical records of the 
veteran s hospitalization for cardiac 
catheterization at the West Haven, 
Connecticut VA Hospital from February 6, 
1983, to February 23, 1983, for 
association with the claims folder.

2.  The RO should contact the veteran and 
ask him whether he has received any 
treatment for a chronic urinary tract 
disorder or bladder cancer since April 
1999, the date of the last VA 
examination.  Based on his response, and 
with appropriate authorizations, the RO 
should obtain a complete copy of all 
treatment records referable to treatment 
of chronic urinary tract disorder or 
bladder cancer from the identified health 
care provider(s), both VA and private, 
and associate them with the claims 
folder.

3.  Thereafter, the RO should schedule 
the veteran for a VA examination with a 
urologist.  The examiner MUST indicate in 
the report of examination that he is a 
medical doctor.  The examination report 
should reflect review of the entire 
claims folder, including a copy of this 
REMAND, which must be made available to 
the examiner prior to examination.  All 
clinical findings should be reported in 
detail.  At the conclusion of the 
examination, the examiner should respond 
to the following questions: (a) did the 
veteran have a chronic urinary tract 
disorder prior to the VA hospitalization 
from February 6, 1983, to February 23, 
1983, and, if so, what was the correct 
diagnosis of that disorder? (b) if the 
answer to the foregoing question is in 
the affirmative, did the medication 
(atropine) used in connection with the 
February 1983 cardiac catheterization 
cause an increase in severity of the pre-
existing urinary tract disorder? (c) if 
the answer to question (a) above is in 
the negative, did the medication 
(atropine) used in connection with the 
February 1983 cardiac catheterization 
cause a chronic (as distinguished from 
acute and transitory) urinary tract 
disorder including carcinoma of the 
bladder; and (d) if any chronic urinary 
tract disorder was caused by the 
medication (atropine) used in connection 
with the February 1983 cardiac 
catheterization, was such disorder 
certain to result from or intended to 
result from such medication and/or 
procedure.

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall, supra.

5.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
re-adjudicate the issue of entitlement to 
compensation benefits under 38 U.S.C.A. 
§ 1151 for a urinary tract disorder, 
including carcinoma of the bladder on the 
merits, in light of all applicable 
evidence of record and all pertinent 
legal authority, as appropriate, and the 
recently amended/added statutory 
provisions pertaining to VA's duties to 
assist/notify a claimant.

6.  If any benefit sought on appeal 
remains denied, both the veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and given the opportunity to respond 
within the applicable time frame before 
the case is returned to the Board for 
further review.

The purpose of this REMAND is to comply with a precedent 
decision of the Court.  The veteran need take no action until 
otherwise notified, but he has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


